Timothy C. Stanceu, Chief Judge
The Court issued Slip Op. 18-108 (Aug. 30, 2018), ECF No. 146, which determined the proper classification of the goods remaining at issue in this action. Prior to the issuance of this decision, the parties stipulated to the proper classification of certain articles. This stipulation is reflected on Attachment A. Also, prior to the issuance of this decision, plaintiff abandoned its claims for certain articles. These abandoned claims are set forth on Attachment B. Attachment C lists the entries requiring no reliquidation because the articles covered by these entries were (i) properly classified by U.S. Customs and Border Protection, (ii) abandoned by plaintiff, or (iii) found by the Court to be classifiable under a different provision of the Harmonized Tariff Schedule of the United States, *1384but subject to the same rate of duty. Attachment D lists those articles whose classification was changed by the Court and resulted in a different duty rate. Attachment E sets forth the entries that will require reliquidation and specifies the goods therein to be reclassified. It is hereby
ORDERED that each party's motion for summary judgment is granted in part and denied in part in accordance with Slip Op. 18-108; and it is further
ORDERED that the articles set forth on Attachment E shall be reclassified under the subheadings set forth therein and assessed duty at the rates set forth therein, and the entries set forth on Schedule E shall be reliquidated and appropriate refunds made with interest as provided by law.